ORDER

PER CURIAM.
Petitioner appeals from the trial court’s denial of his petition to review the revocation of his driver’s license for refusal to submit to a chemical test of the alcoholic content of his blood. § 577.041, RSMo 1994. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).